Citation Nr: 0720978	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-42 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel







INTRODUCTION

The veteran had active duty service from August 1978 to 
September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

The Board notes that the veteran has submitted two requests 
for hearings that he has later withdrawn.  In his first 
substantive appeal dated in November 2004, the veteran 
requested a personal hearing before a Veteran's Law Judge 
(VLJ), sitting at the RO.  In his second substantive appeal, 
also dated in November 2004, he indicated that he did not 
want a hearing.  He also formally withdrew his hearing 
request in February 2005.  However, in November 2005, the 
veteran requested a personal hearing before a VLJ at the 
Board in Washington, DC.  He subsequently withdrew this 
request in February 2006.  No further communication from the 
veteran regarding such hearing has been received.  As such, 
the Board considers the veteran's hearing request to remain 
withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) 
(2006). 

The Board observes that the veteran filed the present claim 
as a request to reopen a prior claim for service connection 
for schizophrenia (mood disorder) that was denied by the RO; 
however, VA was unable to locate his claims file.  
Accordingly, the RO recharacterized the claim to reopen as a 
new claim. 

In addition, the Board notes that the medical evidence of 
record shows a number of different diagnoses for the 
veteran's current psychiatric disorder.  Therefore, the Board 
has recharacterized his claim for service connection for 
schizophrenia (mood disorder) as one of entitlement to 
service connection for an acquired psychiatric disorder.




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim.

2. The medical evidence of record demonstrates a current 
diagnosis of an acquired psychiatric disorder. 

3.  An acquired psychiatric disorder was not present in 
service, manifested within one year of the veteran's 
discharge from service, or shown to be causally or 
etiologically related to any disease, injury, or incident in 
service. 


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's active duty military service, nor 
may it be presumed to have been incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in August 2003, 
prior to the initial unfavorable AOJ decision issued in March 
2004.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claim of entitlement to service 
connection, the Board observes that the VCAA notice issued in 
August 2003 informed the veteran of the type of evidence 
necessary to establish service connection; how VA would 
assist him in developing his claim; and his and VA's 
obligations in providing such evidence for consideration.  
However, the notice did not inform the veteran of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertains to the claim.  Failure to provide 
pre-adjudicative notice of any of the four elements is 
presumed to create prejudicial error.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, slip op. at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The August 2003 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA and 
provided examples of the types of evidence, both medical and 
lay, that could be submitted.  Therefore, the Board finds 
that a reasonable person could be expected to understand that 
he should submit any relevant evidence during the development 
of the claim.  For these reasons, the Board concludes that 
the failure to provide a fully VCAA compliant notice was 
harmless, and that to decide the appeal would not be 
prejudicial to the veteran.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, no communication from the AOJ to the 
veteran advised him of the evidence necessary to establish 
entitlement to a disability rating or an effective date for 
the disability on appeal.  Despite the inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes herein that the 
preponderance of the evidence is against the veteran's 
service connection claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  The veteran's 
military base hospital records and VA treatment records were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim.  In this regard, the Board notes 
that, while the service records obtained are relevant to the 
veteran's hospitalization prior to discharge, any other 
service medical records pertaining to his active duty service 
from August 1978 to September 1978 are unavailable.  
Documentation contained in the claims file reveals that the 
AOJ requested the veteran's service medical records from the 
National Personnel Records Center (NPRC) in October 2003.  
NPRC responded that they could not locate the records.  
However, no evidence suggests that relevant information is 
contained in the unavailable service medical records.  
Further, the Board observes that the veteran's claimed onset 
of his acquired psychiatric disorder is documented in the 
military base hospital records associated with the claims 
file.  

In cases such as these, VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis of the veteran's claim 
has been undertaken with this duty in mind.  The case law 
does not, however, lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  

In addition, the Board observes that the veteran's original 
claims file could not be located.  As such, the present claim 
has been adjudicated as a new claim.  The veteran was 
informed of the status of his claim in a February 2003 
letter.  Since such letter, the only treatment records he has 
identified have been from the Brecksville and Wade Park VA 
Medical Centers (VAMC).  Medical records from these 
facilities are associated with the claims file.  The Board 
notes that the veteran originally indicated that he received 
treatment at the Brecksville VAMC as early as 1978; however, 
the earliest records received from the Brecksville VAMC are 
dated in March 2002.  VA requested additional records from 
the Brecksville VAMC in May 2005, but received no further 
information.  Subsequently, in January 2007, the veteran 
stated that his treatment at Brecksville began in 2002.  
Therefore, the Board finds that VA satisfied its duty to 
assist the veteran in obtaining available, relevant records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  In this case, the Board finds 
that a current VA examination to determine whether the 
veteran has an acquired psychiatric disorder as a result of 
his military service is not necessary to decide his claim.  
Any current medical opinion linking such disability to the 
veteran's military service would necessarily be based upon 
the unsubstantiated history provided by the veteran decades 
following his discharge from service.  As the medical records 
related to the veteran's in-service treatment for a 
psychiatric disorder are absent evidence of complaints, 
treatment, or diagnoses referable to an acquired psychiatric 
disorder, there is no competent basis upon which to conclude 
that the veteran's current disability is related to service.  
In addition, no competent medical evidence suggesting such 
causal connection has been submitted or identified by the 
veteran.  Thus, the Board concludes that an examination is 
not necessary as there is sufficient medical evidence upon 
which the Board may base its decision. 

Thus, the Board finds that additional efforts to assist or 
notify the veteran in accordance with VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the claim.

II.  Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including psychosis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that, 
under 38 C.F.R. § 3.384, as in effect August 28, 2006, 
defines the term 'psychosis' to include brief psychotic 
disorder, delusional disorder, psychotic disorder due to 
general medical condition, psychotic disorder not otherwise 
specified, schizoaffective disorder, schizophrenia, 
schizophreniform disorder, shared psychotic disorder, and 
substance-induced psychotic disorder.  See 71 Fed. Reg. 42, 
785 (July 28, 2006).  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

The veteran contends that he has an acquired psychiatric 
disorder that began during service.  Specifically, he 
contends that during basic training he began having 
nightmares and had a hard time sleeping.  Further, he states 
that he became severely depressed and started having suicidal 
thoughts, resulting in hospitalization at the base hospital.  
As such, he contends that service connection for an acquired 
psychiatric disorder is warranted.  

The veteran's medical records from the base hospital show a 
diagnosis of immature personality with suicidal gesture.  
Such records are negative for diagnoses or treatment related 
to an acquired psychiatric disorder. 

Post-service records demonstrate diagnoses of numerous 
acquired psychiatric disorders, to include substance induced 
mood disorder; substance induced sleep disorder; cocaine and 
alcohol dependency; and depressive disorder, not otherwise 
specified.  Therefore, the Board finds that the veteran has a 
current disability of an acquired psychiatric disorder.  

Post service records also indicate various diagnoses of 
personality disorder, to include personality disorder, not 
otherwise specified; mixed personality disorder with 
antisocial and borderline; and antisocial personality 
disorder.  Personality disorders are not acquired psychiatric 
disorders, but are considered to be congenital or 
developmental disabilities for which service connection may 
not be granted.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2006).  Therefore, any disability resulting from the 
veteran's personality disorder cannot be service-connected.  
Id.

The Board has considered all relevant evidence of record 
regarding the veteran's claim for service connection for an 
acquired psychiatric disorder.  The Board first considered 
whether service connection is warranted for an acquired 
psychiatric disorder on a presumptive basis.  However, the 
record does not show that the veteran has a current diagnosis 
of psychosis, to include schizophrenia.  Further, even if the 
veteran had a current diagnosis of a psychosis, the record 
fails to show that the veteran manifested such psychosis to a 
degree of 10 percent within one year following his service 
discharge in September 1978.  As such, presumptive service 
connection is not warranted for psychosis.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board next considered whether service connection is 
warranted for an acquired psychiatric disorder on a direct 
basis.  However, while the veteran has current diagnoses of 
an acquired psychiatric disorder, the record shows no 
diagnosis of such disorder in service or for many years 
thereafter.  Specifically, March 2002 treatment records 
indicate diagnoses of substance-induced mood disorder and 
cocaine and alcohol dependency.  Such records also note a 
history of schizophrenia, but contain no current diagnosis of 
such disorder.  April 2002 records show diagnoses of 
substance-induced mood disorder, cocaine and alcohol 
dependency, and depressive disorder, not otherwise specified.  
Substance-induced mood disorder and cocaine and alcohol 
dependency are also diagnosed in May 2002 treatment records.  
July 2002 treatment records also indicate a diagnosis of 
cocaine and alcohol dependency, and December 2002 records 
show a diagnosis of substance-induced sleep disorder.  
January 2003 treatment records note diagnoses of cocaine and 
alcohol dependency, substance-induced sleep disorder, and 
depressive disorder, not otherwise specified.  The most 
recent medical evidence of record, dated in May 2003, shows a 
diagnosis of cocaine and alcohol dependency.  At that time, 
the veteran was also suspected of malingering. 

However, no records indicate that the veteran complained 
specifically of any acquired psychiatric disorder or received 
a diagnosis or treatment for such disorder prior to March 
2002, approximately 25 years after his claimed in-service 
onset of such disorder.  At the time of the March 2002 VA 
hospitalization the veteran apparently reported prior VA 
psychiatric treatment at a specific VA facility, but has now 
indicated, in a January 2007 statement, that he did not 
receive VA psychiatric treatment at that facility prior to 
2002.  The lapse in time between service and the first 
complaints and diagnoses weighs against the veteran's claim.  
The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).

Therefore, there is no competent medical evidence relating 
the veteran's acquired psychiatric disorder to his active 
duty military service.  The Board has considered the 
veteran's own statements regarding his claimed in-service 
etiology of his acquired psychiatric disorder.  However, this 
is not competent evidence since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Specifically, where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  Absent 
competent evidence of a causal nexus between the veteran's 
acquired psychiatric disorder and service, he is not entitled 
to service connection on a direct basis.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder.  Therefore, 
his claim must be denied.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


